ORDER

The above named attorney was disbarred from the practice of law on December 16, 1993. On May 4, 1999, he filed a Petition for Reinstatement in accordance with Article III, Rule 16 of the Supreme Court Rules. Disciplinary Counsel has conducted an investigation to determine whether there is any evidence that the Petitioner does not possess at this time the requisite moral fitness to resume the practice of law and has submitted his report on the results of that investigation to this Court for review.
On March 17, 2000, the Petitioner appeared before this Court, with counsel, to show cause why his petition should be granted. Having heard from the Petitioner and his counsel, and having reviewed the report of Disciplinary Counsel, we are satisfied that the petition should be granted.
Accordingly, it is hereby ordered, adjudged and decreed that Vincent J. Piccir-illi be reinstated to the practice of law upon the payment of his registration fee along with the filing of his registration form with the Clerk of the Supreme Court.